DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2.	This action is responsive to the Applicant’s application filed on 09/06/2018.
Status of Claims
3.	Claims 1-20 are pending, in which claims 1, 11, and 20 are in independent form.
	
Information Disclosure Statement
4.	The information disclosure statements filed on 09/06/2018 have been considered. The corresponding PTO-1449s have been electronically signed and attached.
Drawings
5.	The drawings, filed on 09/06/2018 are considered in compliance with 37 CFR 1.81 and accepted.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
At step 1, the claims recite a method, a computer system, and a computer program product comprising various operations, which is a statutory category of invention (i.e., process, machine, manufacture or composition of matter).
At step 2A, prong one, the claim recites determining an adjacency graph of a source graph by traversing the source graph, building a plurality of subgraph nodes based on one or more nodes.
8.	The limitation of determining an adjacency graph; extracting one or more subgraphs from the determined adjacency graph, building a plurality of subgraph nodes, and updating the adjacency graph based on the built plurality of subgraph nodes, as drafted, is a process that under the broadest reasonable interpretation, covers performance of the imitation in the mind or pen and paper, but for the recitation of “one or more processors" and "one or more computer-readable memories". For example, but for, “one or more processors" and "one or more computer-readable memories" language, “determining”, “extracting”, “building”, and “updating”, in the context of this claim encompasses a user manually using pen and paper or mentally determining which graphs are adjacency graph. Similarly extracting subgraphs from the adjacency graphs, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.
 

10.	Claims 2 and 12 recite the additional limitation of operations further comprise, determining a relationship among a plurality of subgraph edges associated with the extracted one or more subgraphs; determining the plurality of subgraph edges satisfying the determined relationship; and utilizing the determined plurality of subgraph edges to extract the one or more subgraphs. This judicial exception is not integrated into a practical application. The additional element represent a further mental process step of the previous determination step and making a further determination of a resolved system.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
11.	Claims 3 and 13 recite the additional limitations further comprising replacing the extracted one or more subgraphs in the determined adjacency graph with the built plurality of subgraph nodes; and updating the determined plurality of subgraph edges associated with the replaced adjacency graph based on the determined plurality of subgraph edges between a plurality of regular nodes associated with the determined adjacency graph. This judicial exception is not integrated into a practical application.  The additional elements represent a further mental process step of replacing, updating of the graph data processing method.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  Accordingly, claims 3 and 13 recite an abstract idea and is ineligible.
12.	Claims, 4 and 14 recite in response to an edge existing between a first node comprised in a first subgraph, and a second node comprised in a second subgraph adding a first edge between the first subgraph node associated with the replaced adjacency graph and the second subgraph node associated with the replaced 
13.	Claims 5 and 15, additionally recite in response to a first node being shared by a first subgraph indicated by the first subgraph node and a second subgraph indicated by the second subgraph node, adding a first edge between the first subgraph node and the second subgraph node. This judicial exception is not integrated into a practical application.  The additional elements represent a further mental process step of updating the database.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  Accordingly, claims 5 and 15 recite an abstract idea and is ineligible.

15.	Claims 7 and 17, additionally recite building at least one node association for describing a relationship between the built plurality of subgraph nodes and the plurality of regular nodes; building a first edge set for describing the relationship between the built plurality of subgraph nodes; and building a second edge set for describing the relationship between the built plurality of subgraph nodes and the plurality of regular nodes. This judicial exception is not integrated into a practical application. Accordingly, claims 7 and 17 recite an abstract idea and is ineligible.
16.	Claims 8 and 18, additionally recite receiving a request for traversing a source graph from a beginning node, traversing nodes associated with the extracted one or 

18. 	Claim 10, additionally recite wherein the predefined shape comprises at least one of the following: (i) a triangle; (ii) a square; and (iii) a connected square. The additional elements represent a further mental process step of extracting one or more subgraphs from the determined adjacency graph based on a predefined shape.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  Accordingly, claim 10 recites an abstract idea and is ineligible.
Examiner Notes
19.	Claim 20 appear to be Applicant’s intent to limit the claimed invention to only that which is statutory.  However, it is suggested that Applicant review his specification (particularly par 22) in light of his claims to ensure that the terminology between the two is consistent and clear, as a computer program product.  	Claim 20 is a computer program product claim that stored in a computer-readable storage medium. The Applicant disclosure at [0022] describes the computer storage medium that stored the computer program product as follow: “A computer readable storage media, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media 

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
22.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sese et al. U.S. 2011/0182479 A1 (hereinafter Sese), in view of LI et al. U.S. 2020/0027215 A1 (hereinafter LI) Maruhashi U.S. 2017/0154445 A1 (hereinafter Maruhashi).
Regarding claim 1, Sese discloses a method for graph data processing (Sese [0091] describes that the implemented method processing a graph data, e.g., “…control 
 The combination of Sese and Li, discuss plurality of subgraphs, but does not clearly discuss building a plurality of subgraph nodes based on one or more nodes in the extracted one or more subgraphs; and  updating the adjacency graph based on the built plurality of subgraph nodes. 	However, Maruhashi discloses building a plurality of subgraph nodes based on one or more nodes in the extracted one or more subgraphs (Maruhashi Figure 1, element 1a and 1b] and [Figure 1, element 2a and 2b] and [0044] where a subgraphs constructed (i.e. built) form the source graph by extracting nodes [See Figure, element P1-P3 (nodes). See also [0103] the system pattern generation unit [Figure 6, element 140] where plurality of subgraphs with nodes are generated, e.g., “The reference pattern generation unit 140 generates a plurality of subgraphs”. The generated subgraphs based on the swapped nodes); and 	updating the adjacency graph based on the built plurality of subgraph nodes (Maruhashi [0169] graphs are updated based on subgraph update, e.g., “When the subgraph expected value table of one graph is updated, the reference pattern 77 is also updated accordingly as seen in FIG. 22 “). 	It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Sese, LI, and Maruhashi, discloses a method, further comprising: 	determining a relationship among a plurality of subgraph edges associated with the extracted one or more subgraphs based on one or more shapes associated with the extracted one or more subgraphs ((LI [0010] and [0040] where one of the embodiment of LI’s system is extracting a subgraph with a three dimensional shape, e.g., “extracting a sub-graph of the connecting graph as the sub-structure of the three-dimensional shape”. Three dimensional shapes are shapes with three dimensions, such as width, height, and depth. An example of three dimensional shapes are, square, triangle, etc.)); 	determining the plurality of subgraph edges satisfying the determined relationship from the determined adjacency graph (Sese [0016] and [0018] where a relationship among connected nodes or vertex. See also (Maruhashi [0044] and [0051] where relationships among various nodes determined, e.g., “computation unit 12 further generates connection matrixes 3a, 3b, . . . to describe connective relationships between nodes in the selected subgraph or between a node in the selected subgraph and a neighboring node that has a connective relationship with one of the nodes in the selected subgraph”); and
 	Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Sese, LI, and Maruhashi, discloses a method, wherein updating the adjacency graph based on the built plurality of subgraph nodes, further comprises:  	replacing the extracted one or more subgraphs in the determined adjacency graph with the built plurality of subgraph nodes (Maruhashi [0011], [0048], [0052] where nodes replaced (i.e. swapped) between subgraph and source graph, e.g., “In the example of FIG. 1, the original first node P1 in the subgraph 2a is swapped with node P4 in the source graph 1a.”); and  	updating the determined plurality of subgraph edges associated with the replaced 
 	Regarding claim 4, the rejection of claim 3 is hereby incorporated by reference, Sese, LI, and Maruhashi, discloses a method, further comprising: in response to an edge existing between a first node comprised in a first subgraph indicated by the first subgraph node and a second node comprised in a second subgraph indicated by the second subgraph node , adding a first edge between the first subgraph node associated with the replaced adjacency graph and the second subgraph node associated with the replaced adjacency graph (Maruhashi [0105] where subgraphs connected as a result of edges available between them, e.g., “the node identifiers "Q1" to "Q4" include numerals that indicate the order. Each node-connecting edge in the reference pattern 51a is assigned a certain value representing the probability that the end nodes of the edge are connected in subgraphs. For example, the edge between nodes "Q1" and "Q2" has a value of 0.6 in FIG. 11. This means that the first node (node "1") may be connected to the second node (node "2") in subgraphs”). 

Regarding claim 5, the rejection of claim 3 is hereby incorporated by reference, Sese, LI, and Maruhashi, discloses a method, further comprising: in response to a first node being shared by a first subgraph indicated by the first subgraph node and a second subgraph indicated by the second subgraph node, adding a first edge between the first subgraph node and the second subgraph node (Maruhashi [0011], [0044]-[0046] where connecting node between subgraph exist is a clear indication of a relationship, e.g., connective relationships between nodes in the selected subgraph or between a node in the selected subgraph and a neighboring node that has a connective relationship with one of the nodes in the selected subgraph. Here, two nodes in a graph or subgraph are said to have a “connective relationship" (or simply a “connection") when one node is connected to the other node”). 
Regarding claim 6, the rejection of claim 3 is hereby incorporated by reference, Sese, LI, and Maruhashi, discloses a method, further comprising: in response to the regular node associated with the plurality of regular nodes being connected to a first node in a subgraph indicated by the subgraph node, adding a first edge between the subgraph node and the regular node (Maruhashi [0046] where subgraphs connected by connection node, e.g., “the computation unit 12 evaluates node-to -node connections in the subgraphs by calculating how many of nodes placed in one specific node position in the subgraphs are connected to nodes placed in another specific node position in the subgraphs”). 

Regarding claim 9, the rejection of claim 8 is hereby incorporated by reference, Sese, LI, and Maruhashi, discloses a method, further comprising: in response to receiving a second request for clustering nodes in the source graph, clustering the built plurality of subgraph nodes and the plurality of regular nodes in the updated adjacency graph based on the first edge set and the second edge set. 

Regarding claim 10, the rejection of claim 1 is hereby incorporated by reference, Sese, LI, and Maruhashi, discloses a method Sese in view of Maruhashi as applied to 

Claims 11-19 amount to a computer system, including one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing the steps of claims 1-9 respectively. They are rejected for substantially the same reason as presented above for claims 1-9 and based on the references’ disclosure of the necessary supporting hardware and software. 	 	Claim 20 amount to a computer system and a computer program product for graph processing respectively, including one or more processors, one or more computer-readable memories, one or more computer readable tangible storage medium, program instructions, when executed by a processor, perform the steps of .

23.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sese et al. U.S. 2011/0182479 A1 (hereinafter Sese), in view of LI et al. U.S. 2020/0027215 A1 (hereinafter LI) Maruhashi U.S. 2017/0154445 A1 (hereinafter Maruhashi). as applied to claims 1-7 and 9-20 above, and further in view of  Jacob et al. 2017/0236225 A1 (hereinafter Jacob).

Regarding claim 8, the rejection of claim 7 is hereby incorporated by reference, Sese, LI, and Maruhashi, discloses a method, further comprising: in response to the beginning node being a subgraph node, traversing nodes associated with the extracted one or more subgraph indicated by the subgraph node based on the node association, and moving to a next node from the beginning node based on the first edge set and the second edge set (Maruhashi [0044], e.g., “The computation unit 12 further generates connection matrixes 3a, 3b, . . . to describe connective relationships between nodes in the selected subgraph or between a node in the selected subgraph and a neighboring node that has a connective relationship with one of the nodes in the selected subgraph. Here, two nodes in a graph or subgraph are said to have a "connective relationship" (or simply a "connection") when one node is connected to the other node”); and in response to the beginning node being the regular node, moving to a next node from the 

Conclusion
24.	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
28.	The prior art made of record:
a.	US 2011/0182479 A1	b.	US 2020/0027215 A1 	c.	US 2017/0154445 A1 	d.	US 2017/0236225 A1
20. 	The pertinent prior art made of record but not relied upon for the rejections:
  	e. 	US 2018/0053327 A1 (See Abstract generates multiple sub-graph derived from a source graph)
  	d. 	LeFevre et al. “GraSS: Graph Structure Summarization” (See Abstract the process of summarization, removes some information from the original graph)
 	
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Monday – Friday 8:30AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156